Exhibit 10.2

 

PERFORMANCE UNIT AWARD AGREEMENT

ADDENDUM

(TSR)

 

THIS ADDENDUM TO THE PERFORMANCE UNIT AWARD AGREEMENT provides the rules and
procedures relating to the grant of the Performance Unit Award and the operation
of the Performance Unit Account.

 

A.                                    Definitions.  Any capitalized terms used,
but not defined, in this Addendum shall have the meaning set forth in the
Performance Unit Award Agreement (TSR).  Whenever the following terms are used
in the Performance Unit Award Agreement or in this Addendum, they shall have the
meaning specified below, unless the context clearly indicates to the contrary:

 

1.                                      2008 Agreement means the Employment
Agreement, dated as of December 22, 2008, by and between Colleague and City
National Corporation.

 

2.                                      2010 Agreement means the Amended and
Restated Employment Agreement made as of the 24th day of June, 2010, by and
between Colleague, City National Bank and City National Corporation.

 

3.                                      Disability means Colleague shall become
incapable of fulfilling his obligations because of injury or physical or mental
illness which shall exist or may reasonably be anticipated to exist for a period
of twelve (12) consecutive months or for an aggregate of twelve (12) months
during any twenty-four (24) month period.

 

4.                                      Peer Banks means the component companies
included in the KBW Regional Bank Index as of the last day of the measurement
period or if the KBW Regional Bank Index is no longer maintained the last
published report of the KBW Regional Bank Index.

 

5.                                      Performance Unit Account means the
memorandum account maintained by the Company on behalf of Colleague which is
credited with Performance Units.  Each Performance Unit represents the right to
receive a distribution of cash in an amount as provided in the Performance Unit
Award Agreement and this Addendum.

 

6.                                      Total Shareholder Return shall be
determined with respect to the Company and any other company included in the
Peer Banks at the end of the Performance Period (each an “index company”) and
shall be determined as follows:

 

 

(Price End – Price Begin) + Dividends

 

 

Price Begin

 

 

with “Price Begin” equal to the index company’s closing price per share of
common stock on the principal exchange or trading market on the first trading
day in the Performance Period (adjusted to give effect to stock splits and stock
dividends during the measurement period), “Price End” equal to the index
company’s closing price per share of common stock on its principal exchange or
trading market on the final trading day of the Performance Period, and
“Dividends” equal to the aggregate cash dividend per share of common stock paid
during the Performance Period.

 

1

--------------------------------------------------------------------------------


 

B.                                    Performance Unit Account.  As soon as
practicable following the first day of the Performance Period, the Company shall
credit Colleague’s Performance Unit Account with the Performance Units.

 

C.                                    Lapse of Forfeiture Restrictions.  The
Performance Unit Award is subject to forfeiture until the forfeiture
restrictions lapse in accordance with Section 2(b) of the Performance Unit Award
Agreement.

 

Notwithstanding the forfeiture provision in Section 2(b) of the Performance Unit
Award Agreement, the forfeiture restrictions on the Performance Units shall
immediately lapse:

 

·                  upon Colleague’s termination of employment by the Company
without good cause or by Colleague for good reason (as those terms are defined
in the 2010 Agreement);

 

·                  upon Colleague’s voluntary termination of employment for any
reason or by the Company without good cause (as such term is defined in the 2010
Agreement) on or after expiration of the 2010 Agreement as provided in
Section 10(f) of the 2010 Agreement;

 

·                  upon Colleague’s termination of employment by the Company
without cause or by Colleague for good reason (as those terms are defined in the
2008 Agreement) following a Change in Control; or

 

·                  provided the Performance Units have not been forfeited, upon
Colleague’s death or Disability.

 

D.                                    Payment Date.

 

The Value of the Performance Units as determined in Section 1a.i. of  the
Performance Unit Award Agreement, if any, shall be distributed to Colleague (or,
in the event of his death, Colleague’s Beneficiary) in cash in a lump sum
payment no later than July 31, 2015 following certification of the Company’s TSR
Percentile; or earlier upon Colleague’s involuntary termination without cause or
for good reason (as those terms are defined in the 2008 Agreement) that occurs
within twenty-four months following a Change in Control that also constitutes a
change in control event pursuant to Treasury Regulations section
1.409A-3(i)(5)(v) (a “409A CIC”).  Any earlier payment upon Colleague’s
involuntary termination without cause or for good reason shall be subject to
Section E below.

 

E.                                 Plan Construction.  It is the intent of the
Company that the Performance Units shall comply with Section 409A, and the
Performance Unit Award Agreement and this Addendum shall be interpreted in a
manner which is consistent with the foregoing intent.  Any provisions of the
Performance Unit Award Agreement and this Addendum which would not comply with
the requirements of Section 409A and the Regulations adopted thereunder shall be
deemed to be modified or eliminated in order to comply with these requirements. 
Sections 10(h) and 24 of the 2010 Employment Agreement addressing the
application of Section 409A of the Code are hereby incorporated by reference. 
Notwithstanding anything in the Plan, the Performance Unit Award Agreement or
the Addendum to the contrary, in the event of a 409A CIC, the Company may
terminate the Performance Unit Awards granted hereunder in a manner consistent
with Section 1.409A-3(j)(ix)(B) of the regulations under Section 409A.

 

F.                                      Unfunded Plan.  The liability of the
Company to the Colleague under this Performance Unit Award Agreement shall be
that of a debtor only pursuant to such contractual obligations as are created by
the Plan, the Performance Unit Award Agreement and this Addendum, and no such
obligation of the Company shall be deemed to be secured by any assets, pledges,
or other encumbrances on any property of the Company.  The Company has not
segregated or earmarked any of the Company’s assets for the benefit of Colleague
or his beneficiary or estate, and the Plan does not, and shall not be construed
to, require the Company to do so.  Colleague and his beneficiary or estate shall
have only an unsecured, contractual right against the Company with respect to
any Performance Unit and such right shall not be deemed superior to the right of
any other creditor.

 

2

--------------------------------------------------------------------------------